Citation Nr: 0805342	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-32 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1986 to May 1995.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The veteran testified in support of this claim at a hearing 
held at the RO, before a former Veterans Law Judge, in 
September 2006.  In March 2007, that Veterans Law Judge 
remanded the claim to the RO for additional action.   

For the reason that follows, the Board again REMANDS this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
hepatitis C.  Additional action is necessary before the Board 
decides this claim.

In December 2007, the Board received a written statement of 
the veteran, which indicated that he wanted to appear at a 
hearing at the RO before another Veterans Law Judge.  Based 
on this request, this case is REMANDED for the following 
action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge of the Board as soon as possible.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claim being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim. Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



